     Case 2:13-cv-00578-KJM-KJN Document 164 Filed 07/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    EDWIN McMILLAN,                                   No. 2: 13-cv-0578 KJM KJN P
11                       Plaintiff,
12           v.                                         ORDER
13    S. RINGLER, et al.,
14                       Defendants.
15

16          Plaintiff is a former state prisoner, proceeding without counsel, with a civil rights action

17   pursuant to 42 U.S.C. § 1983. On July 13, 2021, the undersigned recommended that this action

18   be dismissed for failure to prosecute based on plaintiff’s failure to keep the court apprised of his

19   current address. (ECF No. 162.)

20          On July 15, 2021, plaintiff filed a notice of change of address. (ECF No. 163.)

21          Good cause appearing, IT IS HEREBY ORDERED that the July 13, 2021 findings and

22   recommendations (ECF No. 162) are vacated.

23   Dated: July 20, 2021

24

25
     Mcm578.vac
26

27

28
                                                        1
